Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0000793
                                                         18-JUN-2014
                                                         07:46 AM



                          SCPW-14-0000793

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        CLAUDETTE DE GRACIA,
                             Petitioner,

                                 vs.

  CHARLENE NORRIS, ACTING FUND ADMINISTRATOR, LAWYERS’ FUND FOR
     CLIENT PROTECTION; LAWYERS’ FUND FOR CLIENT PROTECTION,
                           Respondents.


                        ORIGINAL PROCEEDING

         ORDER GRANTING PETITION FOR A WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the March 17, 2014 letter from

Claudette de Gracia to the Chief Justice of this court, which

this court has deemed a petition for a writ of mandamus, and the

May 13, 2014 reply timely filed by Charlene Norris, Acting Fund

Administrator for the Lawyers’ Fund for Client Protection, this

court finds and concludes the following; that Rule 10.5(e) of the

Rules of the Supreme Court of the State of Hawai#i (RSCH) and

Rule 5.2(j) of the Lawyers’ Fund Rules and Regulations (LFRR)

grant both a denied claimant to the Fund and the respondent

attorney the right to a hearing if timely requested following
notification of the Fund’s final determination of a claim.

Insofar as Ms. de Gracia timely made a request for the required

hearing, the Fund has refused to provide her the hearing, and she

has no other remedy for the denial of the hearing to which she

has a right, see In re Disciplinary Board of the Hawai#i Supreme

Court, 91 Hawai#i 363, 368, 984 P.2d 688, 693 (1999), therefore,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is granted.

          IT IS FURTHER ORDERED that the Lawyers’ Fund shall

timely convene a hearing on the denied claim, pursuant to RSCH

Rule 10 and the LFRR.

          DATED: Honolulu, Hawai#i, June 18, 2014.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson




                                2